Exhibit 10.1        


EXECUTIVE EMPLOYMENT AGREEMENT
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of November 3,
2016, by and between Citizens Financial Group, Inc. (the “Company”) and John
Fawcett (“Executive”).
WHEREAS the Company desires to employ Executive and to enter into this Agreement
embodying the terms of such employment; and
WHEREAS Executive desires to accept such employment and enter into this
Agreement;
NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
Section 1. Employment At-Will
(a)    Executive’s employment with the Company shall be "at-will" and not for a
fixed term, however, the expected duration of employment will be from December
17, 2016 through March 17, 2017. Executive understands and acknowledges that no
statement, whether written or verbal, by the Company or any of its officers,
employees or representatives may in any way modify, alter, or change the
"at-will" nature of Executive's employment by the Company. Executive and the
Company each retains the right to terminate Executive’s employment at any time,
for any reason or no reason, subject to the notice provision set forth in
Section 3(a)(i) below.
Section 2. Position
(a)    Commencement Date. The Executive's employment with the Company shall
commence on December 17, 2016 (the "Commencement Date"). The Company understands
that the Executive, due to personal commitments, will be physically unavailable,
and have limited telephonic and email availability, through and including
December 19, 2016.


1



--------------------------------------------------------------------------------

Exhibit 10.1        


(b)    Position. During Executive’s employment, Executive shall serve as the
interim Chief Financial Officer (“CFO”) of the Company, with duties and
responsibilities commensurate with the role of CFO of a public company. In this
position, Executive shall report directly to the CEO or to such other person
acting in that capacity on an interim basis as may be applicable.
(c)    Best Efforts. During Executive’s employment, Executive shall: (i) devote
Executive’s full professional time, attention, skill and energy to the
performance of his duties for the Company and its parents, subsidiaries,
affiliates or their respective successors (collectively, the "Company
Affiliates" and each a "Company Affiliate"); (ii) use Executive's best efforts
to dutifully, faithfully and efficiently perform his duties hereunder, comply
with the policies, procedures, bylaws, rules, code of conduct and practices of
the Company Affiliates, as the same may be amended from time to time, and of
which he is given notice, and obey all reasonable and lawful directions given by
or under the authority of the CEO; (iii) refrain from engaging in any other
business, profession or occupation for compensation or otherwise which would
conflict, directly or indirectly, with the rendition of services to the Company,
without the prior written consent of the CEO of the Company; except that
Executive may engage in charitable and community activities and manage
Executive's personal investments provided that such activities do not materially
interfere with the performance of his duties hereunder or conflict with the
conditions of his employment; and (iv) refrain from engaging in any conduct he
knows or reasonably should know is prejudicial to the interests and reputation
of any Company Affiliate and endeavor to promote and extend the business of the
Company Affiliates and protect and further their interests and reputation, all
in a manner consistent with his duties and responsibilities. Notwithstanding the
foregoing Executive shall continue his service on the Board of Directors of
Rabobank.
(d)    Company Directorships. Executive may be required, in the sole discretion
of the Company, to perform services for any Company Affiliate and may be
required to undertake the role and duties of an officer or director of any
Company Affiliate. No additional compensation will be paid in respect of these
appointments.


2



--------------------------------------------------------------------------------

Exhibit 10.1        


(e)    Location. During the period of Executive’s employment, Executive shall be
based in New York, New York, although he shall travel to the Company’s Stamford,
Connecticut office from time to time, as necessary and required. Executive may
be required to travel domestically in the performance of his duties.     
Section 3. Compensation.
(a)     Base Salary. The Company shall pay Executive a base salary at the
monthly rate of $250,000 per month, or more specifically $57,692.30 per week,
(“Base Salary”) in accordance with the Company’s regular payroll schedule.
(i)    In the event a new CFO is hired and starts prior to January 1, 2017,
Executive shall be notified as such in writing by December 1, 2016 and shall be
paid for one month of service (i.e., $250,000). The nature of the services
rendered during the one month of service shall be mutually and reasonably
determined by the Executive, on the one hand, and the CEO and/or Board, on the
other hand.
(ii)    In the event Executive is needed, as anticipated, beyond January 1,
2017, Executive shall be paid the full thirteen weeks of compensation at the
weekly rate of $57,692.30. The nature of the services rendered through March 17,
2017 shall be mutually and reasonably determined by the Executive, on the one
hand, and the CEO and/or Board, on the other hand, and will depend on such
factors as whether or not, and when, the new CFO starts his/her role.
(b)    Variable Compensation. Executive shall not be eligible for a bonus or any
other type of variable or incentive compensation.
Section 4. Severance.
(a)    Severance. Executive shall not be eligible for any type of severance or
separation payment regardless of the circumstances under which the employment
relationship terminates.  


3



--------------------------------------------------------------------------------

Exhibit 10.1        


Section 5 Compliance with the Company's Personal Securities Transactions Policy
Executive is subject to the Company's Personal Securities Transactions Policy,
which sets forth, among other things, the required procedures and processes with
respect to purchases and sales of Company securities.
Section 6. Confidentiality; Ownership of Materials; Duty to Return Company
Property
(a)    Confidential Information. Executive may not at any time (whether during
his employment or after termination) disclose to any unauthorized person, firm
or corporation or use or attempt to use for his own advantage or to the
advantage of any other person, firm or corporation, any confidential information
relating to the business affairs or trade secrets of any Company Affiliate, or
any confidential information about (howsoever obtained) or provided by any third
party received during the course of or as a result of his employment (the
“Confidential Information”). Confidential Information includes, but is not
limited to, information relating to employees, customers and suppliers (former,
actual and potential), Company contracts, pricing structures, financial and
marketing details, business plans, any technical data, designs, formulae,
product lines, intellectual property, research activities and any information
which may be deemed to be commercially or price sensitive in nature, whether
printed, typed, handwritten, videotaped, transmitted or transcribed on data
files or on any other type of media, including but not limited to electronic and
digital media, whether or not labeled as “confidential”. It also includes,
without limitation, any information contained in documents marked “confidential”
or documents of a higher security classification and other information which,
because of its nature or the circumstances in which Executive receives it,
Executive should reasonably consider to be confidential. The Company reserves
the right to modify the categories of Confidential Information from time to
time.
(b)    Exclusions. The provisions of this Section 6 shall not apply to:


4



--------------------------------------------------------------------------------

Exhibit 10.1        


(i)    Information or knowledge which subsequently comes into the public domain
other than by way of unauthorized use or disclosure by Executive;
(ii)    The discharge by Executive of his duties hereunder or where his use or
disclosure of the information has otherwise been properly authorized by the
Company;
(iii)    Any information which Executive discloses in accordance with applicable
public interest disclosure legislation; or
(iv)    Any disclosure required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction to order Executive to disclose or make accessible any information.
(c)    Due Care. Executive shall exercise all due care and diligence and shall
take all reasonable steps to prevent the publication or disclosure by Executive
of any Confidential Information relating, in particular, but not limited to,
actual or proposed transactions, of any employee, customer, client or supplier
(whether former, actual or potential) of any Company Affiliate including
partnerships, companies, bodies, and corporations having accounts with or in any
way connected to or in discussion with any Company Affiliate and all other
matters relating to such customers, clients or suppliers and connections.
(d)    Duty to Return Confidential Information and Other Company Property.
(i)    All reports, files, notes, memoranda, e-mails, accounts, documents or
other material (including all notes and memoranda of any Confidential
Information and any copies made or received by Executive in the course of his
employment (whether during or after)) in any form, including but not limited to
electronic and digital media, which contain Confidential Information or were
created in the scope of Executive’s performance of services, are and shall
remain the sole property of the Company and, following Executive's termination
of employment or at any other time upon the Company’s request,


5



--------------------------------------------------------------------------------

Exhibit 10.1        


to the extent within his possession or control, shall be surrendered by
Executive to the duly authorized representative of the Company.
(ii)    Executive agrees that upon termination of his employment with the
Company for any reason, or at any other time upon the Company’s request, he will
return (or, if contained electronically on a non-Company database or server,
delete) to the Company immediately all memoranda, books, papers, plans,
information, letters and other data in any form, including but not limited to
electronic and digital media, all copies thereof or therefrom, in any way
relating to the business of the Company, all other property of any Company
Affiliate (including, but not limited to, company car, credit cards, equipment,
correspondence, data, disks, tapes, records, specifications, software, models,
notes, reports and other documents together with any extracts or summaries,
removable drives or other computer equipment, keys and security passes) in his
possession or under his control and Executive further agrees that Executive will
not retain or use for his own account at any time any trade names, trademark or
other proprietary business designation used or owned in connection with the
business of any Company Affiliate. Nothing herein shall affect Executive’s right
to retain his employment and compensation related documentation.
Section 7. Certain Agreements
(a)    Data Protection. Executive shall familiarize himself with and abide by
the Company’s data protection policy, procedures and accountabilities. Executive
acknowledges that any material breach of these procedures may result in the
immediate termination of his employment negating Sections 3(a)(i) and (ii) of
this Agreement, except that Executive shall be paid at the rate specified in
Section 3 for time already worked.
(b)    Personal Information. Executive acknowledges and agrees that the Company
is permitted to hold personal information about him as part of its personnel and
other business records and, in accordance with applicable law, may use such
information in the course of the Company’s business.


6



--------------------------------------------------------------------------------

Exhibit 10.1        


Section 8. Remedies
The Company and Executive agree that any dispute arising out of and/or relating
to this Agreement shall be resolved pursuant to arbitration before the American
Arbitration Association (“AAA”), and that a single arbitrator shall be appointed
pursuant to the AAA’s standard procedures. Costs of such arbitration shall
initially be borne equally by the parties, although in his/her award the
arbitrator may assess such costs, as well as attorneys’ fees, in his or her
discretion. The award may be confirmed in any court of competent jurisdiction.
The Company and Executive further agree that it could be impossible to measure
solely in money the damages which will accrue to the Company by reason of his
failure to observe any of the obligations of Sections 6 or 7 of this Agreement.
Therefore, without limiting any other remedies that may be available to the
Company, Executive hereby specifically affirms the Company’s right to seek of
injunctive or other equitable relief in aid of arbitration and acknowledges that
nothing contained within this Agreement shall preclude the Company from seeking
or receiving any other relief, including without limitation, any form of
injunctive or equitable relief.
Section 9. No Conflicts
Executive represents and warrants to the Company that on the Commencement Date,
to the best of Executive’s knowledge, Executive’s acceptance of employment with,
and performance of Executive’s duties for, the Company will not conflict with or
result in a violation or breach of, or constitute a default under, any contract,
agreement or understanding to which Executive is, or was, a party or of which
Executive is aware and that there are no restrictions, covenants, agreements or
limitations on Executive’s right or ability to enter into and perform the terms
of this Agreement, other than as expressly disclosed.


7



--------------------------------------------------------------------------------

Exhibit 10.1        


Section 10. Indemnification, Etc.
The Company shall hold harmless and indemnify the Executive to the full extent
permitted under the Company’s bylaws and/or other documents, and/or under the
law, with respect to any threatened and/or actual claims that may be asserted
against Executive and/or the Company, and/or with respect to any governmental,
regulatory, administrative and/or other inquiries, investigations, proceedings
and/or actions, for any and all liabilities, settlements, awards, judgments,
verdicts, fines, penalties, costs, expenses and/or disbursements Executive may
incur. Such indemnification shall include, without limitation, advancement of
Executive’s legal fees, cost, expenses, and/or disbursements. Further, the
Executive shall be an insured and/or otherwise covered under any Directors and
Officers insurance policies that may currently and/or from time to time be in
effect.
Section 11. Miscellaneous
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard for the
conflict of laws provisions thereof.
(b)    Entire Agreement and Amendments; Survivorship; Strict Construction.
(i)    This Agreement contains the entire understanding and agreement of the
parties with respect to the subject matter hereof. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto, which attaches a copy of this
Agreement.
(ii)    The respective rights and obligations of the parties hereunder shall
survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.


8



--------------------------------------------------------------------------------

Exhibit 10.1        


(c)    Tax Compliance. All compensation paid to Executive is intended to, and is
reasonably believed to, comply with Internal Revenue Code Section 409A of the
Internal Revenue Code of 1986 (“Section 409A”), as amended, as well as other tax
related laws and regulations to the extent it does not fall into any applicable
exclusion, and shall be interpreted and construed consistent with that intent.
Notwithstanding the foregoing, the Company makes no representations that the
terms of this Agreement (and any compensation payable thereunder) comply with
Section 409A, and in no event shall the Company be liable for any taxes,
interest, penalties or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A. No expenses eligible for
reimbursement, or in-kind benefits to be provided, during any calendar year
shall affect the amounts eligible for reimbursement in any other calendar year,
to the extent subject to the requirements of Section 409A, and no such right to
reimbursement or right to in-kind benefits shall be subject to liquidation or
exchange for any other benefit. For purposes of Section 409A, each payment in a
series of installment payments, if any, provided under this Agreement shall be
treated as a separate payment. Any payments under this Agreement that may be
excluded from Section 409A either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A to the maximum extent possible. Any payments to be made under this
Agreement upon a termination of employment shall only be made if such
termination of employment constitutes a “separation from service” under Section
409A. Notwithstanding the foregoing and any provision in this Agreement to the
contrary, if on the date of his termination of employment, Executive is deemed
to be a “specified employee” within the meaning of Section 409A and any payment
or benefit provided to Executive in connection with his termination of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A, then such payment or benefit due upon, or
within the six-month period following, a termination of Executive’s employment
(whether under his Agreement, any other plan, program, payroll practice or any
equity grant) and which do not otherwise qualify under the exemptions under
Treas. Reg. Section 1.409A-1 (including, without limitation, payments that
constitute “separation pay” within the meaning of Section 409A), shall be paid
or provided to Executive in a lump sum on the


9



--------------------------------------------------------------------------------

Exhibit 10.1        


earlier of (a) the date which is six months and one day after Executive’s
“separation from service” (as such term is defined in Section 409A) for any
reason other than death, and (b) the date of Executive’s death, and any
remaining payments and benefits shall be paid or provided in accordance with the
payment dates specified in this Agreement for such payment or benefit.
(d)    No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
(e)    Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
(f)    Assignment. This Agreement shall not be assignable by Executive. This
Agreement shall be freely assignable by the Company without restriction to any
successor in interest.
(g)    Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, legatees and
permitted assigns.
(h)    Withholding Taxes; Deductions. The Company may withhold from any amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation. Executive
agrees that the Company may, at any time during, or in any event upon
termination of his employment, deduct from Executive's compensation, any monies
due by Executive to the Company for any overpayment made and/or outstanding
loans, advances, relocation expenses and/or salary paid in respect of PTO that
was taken but not earned, unless otherwise prohibited by law.


10



--------------------------------------------------------------------------------

Exhibit 10.1        


(i)    Counterparts; Effectiveness. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other party hereto, including by fax or electronic pdf.
[THIS SPACE INTENTIONALLY LEFT BLANK]




























11



--------------------------------------------------------------------------------

Exhibit 10.1        


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year that appears next their signatures:
EXECUTIVE
/s/ John Fawcett     November 3, 2016
By: John Fawcett          Date        
                
COMPANY
/s/ Bruce Van Saun        November 3, 2016
By: Bruce Van Saun      Date

                    Chairman and CEO,
                    Citizens Financial Group, Inc.


12

